DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of the at least one piezoelectric structure comprising a plurality of piezoelectric structures arranged in lamination, among adjacent two of the plurality of piezoelectric structures, the first electrode of one piezoelectric structure away from the transparent structural layer serves as the second electrode of the other piezoelectric structure close to the transparent structural layer. Claim 14, a display device comprising the sounding device according to Claim 1, is allowable for the same reasons. Claim 17 recites the unique features of patterning the mask material layer to form a pattern comprising a plurality of via holes; and etching the glass substrate by using the mask pattern as a mask to form a plurality of recesses on the glass substrate corresponding to the plurality of via holes respectively so as to obtain the transparent structural layer. Claim 20 recites the unique feature of applying a pressure onto the piezoelectric vibrating film to bond the piezoelectric vibrating film with the transparent structural layer, so that the piezoelectric vibrating film covers the recess, and the cavity is formed by the piezoelectric vibrating film and the supporting member. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653